 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   QUINTON DRUMMER, et al.,
                                                            Case No.: 2:18-cv-01251-RFB-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                      [Docket No. 33]
11
     ALPHA TEAM CONSTRUCTION, et al.,
12
            Defendant(s).
13
14         Pending before the Court is Leah A. Martin’s motion to withdraw as counsel for
15 Defendants BG Construction services, LLC and Hector Beltran. Docket No. 33. The Court hereby
16 SETS a hearing on that motion for 10:00 a.m. on February 21, 2019, in Courtroom 3A. Defendants
17 shall appear in person. Defendants’ current counsel and any newly retained counsel shall appear
18 in person.       THERE WILL BE NO EXCEPTIONS TO THE APPEARANCE
19 REQUIREMENTS OF BOTH DEFENDANTS AND COUNSEL. No later than February 7,
20 2019, Defendants’ current counsel shall serve them with this order and shall file a proof of service.
21 Any response to the motion to withdraw shall be filed no later than February 14, 2019. Failure to
22 comply with any portion of this order may result in sanctions.
23         IT IS SO ORDERED.
24         Dated: January 16, 2019
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
